



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Peel Mutual Insurance Company, 2018 ONCA
    316
DATE: 20180327

DOCKET: M48807 (M43765)

Brown J.A. (Motion
    Judge)

BETWEEN

Sylviette Brown and
    Shawn Brown

Plaintiffs (Moving Parties)

and

Peel Mutual Insurance
    Company

Defendant (Responding Party)

Sylviette Brown, acting in person

Cynthia Verconich and Jessica Forester, for the responding party

Heard: March 21, 2018

ENDORSMENT

[1]

The moving party, Sylviette Brown, moves to set aside the order of the
    Registrar dated January 24, 2018 dismissing for delay her motion for leave to
    appeal from the order of Healey J., sitting as a single judge of the Divisional
    Court, dated April 11, 2014. Healey J. dismissed Ms. Browns appeal from an order
    of the Small Claims Court granting judgment in favour of Peel Mutual on its
    Defendants Claim against her in the amount of $14,833.77. In her decision, Healey
    J. also refused to allow Ms. Brown to seek judicial review of or to renew her
    effort to appeal the dismissal of her Small Claims Court action against Peel
    Mutual Insurance Company.

[2]

The history of the proceedings in the Small Claims Court and Divisional
    Court was summarized by Charney J. in his recent decision in a related action:
    2018 ONSC 1346, at paras. 3-19.

[3]

The principles governing a motion to set aside an administrative
    dismissal of a motion for leave to appeal are those set out in
Sickinger v.
    Sickinger
, 2017 ONCA 760 (In Chambers), at paras. 13-14.

[4]

Reading Ms. Browns materials in their entirety, I am not satisfied that
    she has provided an adequate explanation for not completing her motion for
    leave to appeal materials. Starting with Ms. Browns attendance before Weiler
    J.A. on June 20, 2014, three judges of this court have touched this file at
    least five times. Several extensions of the time to complete the materials for
    her motion for leave to appeal were granted. Blair J.A. tried three times in
    Status Court to prompt Ms. Brown to complete her materials. To no avail.

[5]

Although Ms. Brown is capable of putting together motion records and
    factums, as appears from the materials filed on this motion, she has failed to
    complete her materials for the leave to appeal motion, for no apparent reason.

[6]

Ms. Brown asks for a further month to complete her leave to appeal materials.
    While I am satisfied that Ms. Brown has the ability to put the required
    materials together, I have no confidence that she would do so if granted more
    time, given her delay of almost four years in moving this matter along.

[7]

That delay constitutes real prejudice to Peel Mutual.

[8]

Finally, the merits of Ms. Browns proposed leave to appeal motion
    appear very weak as they do not satisfy the criteria set out in
Sault Dock
    Co. v. Sault Ste. Marie (City)
, [1973] 2 O.R. 479 (C.A.).

[9]

Ms. Browns motion to set aside the Registrars administrative dismissal
    of her leave to appeal motion is dismissed.

[10]

Ms.
    Brown shall pay Peel Mutual forthwith its costs of this motion fixed at $1,000,
    inclusive of disbursements and HST.

David Brown J.A.


